Appellant was convicted of the offense of aiding prisoners to escape, and his punishment assessed at five years in the penitentiary, from which judgment he appeals to this court.
1. The jury found, upon satisfactory evidence, that the appellant did convey into the jail two bottles of muriatic and nitric acid, and the purpose was to aid certain prisoners therein confined upon charges of felony to escape from custody. But appellant claims that the court erred in permitting the witness Harwell to testify, that a week after this offense a steel spring was found in the jail, and cuts were discovered on the iron and steel bars to the cells. The court expressly charged the jury, that such testimony was admitted only for the purpose of showing the intention of the prisoners of effecting an escape, for which the acid might be utilized, and not to show that the prisoner had conveyed the steel spring into the jail, for he was not charged with it. The jury could not have *Page 84 
been misled, because the jailor stated that defendant himself had been confined in jail several months on a felony charge, and on the morning after his release had brought the acids to the jail. There was no error in admitting the evidence.
2. There was no error in permitting the witness Clark, who qualified himself as a pharmacist, to testify as to the contents of the bottles, and to satisfy himself by a practical test of their contents; and we think they are reasonably shown to be the same bottles sold by him to defendant, or a person witness thinks was defendant, which then contained muriatic and nitric acid, and upon trial were found to have the same contents.
3. The appellant complains, that the district attorney was allowed to suggest to the jury in argument, "that it was a common practice to throw vitriol in persons' eyes and blinding them," and thereby showing how the acids may have been applied. While this was certainly improper in an argument, yet we can see no reason for reversing because of the suggestion that the acids may have been utilized in more ways than one in effecting an escape. The issue was, whether or not the acids, if conveyed by the defendant into the jail, were useful in aiding prisoners to escape therefrom. The State proved that it was useful in one way, and the district attorney suggested another.
4. The court did not err in refusing to charge the jury, that if the defendant only carried the acids into the reception or guard room, and it was separated from the jail, the defendant would not be guilty, first, because there was no testimony requiring or authorizing such a charge. The witness Harwell stated that the "jail" is divided into different apartments; that he had unlocked the door leading into the corridor, when appellant (who was in the guard room) handed him a bottle of the acid, requesting him to give it to the boys, and stating it was whisky.
5. The appellant complains, that the court erred in allowing the witness Harwell to state that he (appellant) had been confined for months in the jail on a charge of felony, and had been released, because the same tended to prejudice the defendant in the minds of the jury. It was no doubt the object of the State to show there was an understanding between the appellant and the prisoners in jail. It proved he had been confined in the jail with them, and if the witness stated the cause of the imprisonment to be a felony charge, he also stated that he had been released, and thus leading the jury to understand he had been unjustly charged. We can not say appellant sustained any injury from this testimony.
The judgment is affirmed.
Affirmed.
Judges all present and concurring. *Page 85